Opinion issued July 19, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-07-00124-CV



AETERNIA ENTERPRISES, U.S.A., LTD., Appellant

V.

PRIMESOURCE BUILDING PRODUCTS, INC., Appellee



On Appeal from the 133rd District Court
Harris County, Texas
Trial Court Cause No. 2002-57016A



MEMORANDUM OPINION	Appellant Aeterina Enterprises U.S.A., Ltd. has failed to timely file a brief.  See
Tex. R. App. P. 38.8(a) (failure of appellant to file brief).  After being notified that
this appeal was subject to dismissal, appellant did not adequately respond.  See Tex.
R. App. P. 42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.